NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BOURDEAU BROS., INC.,
Appellcmt,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
DEERE & COMPANY,
In.terven0r. '
2012-1262
On appeal from the United States Internati0nal Trade
C0nimissi0n in Investigati0n N0. 337-TA-487.
ON MOTION
ORDER
Up0n consideration of Deere & C0mpany’s unopposed
motion for leave to intervene,
IT IS ORDERED THAT2

BOURDEAU BROS V. ITC
2
The motion for leave to intervene is granted The re-
vised 0fELcial caption is reflected above.
APR 0 6 2012
cc: David P. Miranda, Esq.
5
Mark B. Rees, Esq.
Bassan1 N. Ibrahim, Esq.
FoR THE CoURT
/s/ J an Horbal__v
Date J an H0rbaly
Clerk
FlLED
U.S. COUHT 0F A!’PEALS FOH
THE FEDERAL ClRCUlT
APR 0 6 2012
JAN HOBBAL¥
CLEBK